DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-15 and 25-27 in the reply filed on 5/10/2022 is acknowledged. Claims 16-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-15 and 25-27 are pending in the current application.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 21A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2005021371 (disclosed by applicant).  
Regarding claim 1: WO 2005021371 discloses (see fig. 1) an escape system comprising a passage (27) and a platform (102) for allowing access to at least one craft (101), the platform being deployable from a structure to water to facilitate evacuation of the structure via the passage, wherein the passage (27) is mounted to the platform by connecting means (103) such that the platform is urged towards the structure when deployed.  
Regarding claims 4-6: (See description on page 2, line 22 -page 4, line 28).  As shown in figure 1 the connecting means 103 comprises a member 13 which is submerged in the water.  When the platform 102 floats on the water the weight 13 continues to sink below the platform. The examiner considers the examiner considers the weight as a drag which prevents  the platform from floating away due to currents, hence  the weight 13 causes drag and urges the platform toward the structure.
Claims 7 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB2131369 (disclosed by applicant). GB 2131369 discloses (see Figs. 1, 2, 5) an escape system comprising a passage (14) and a platform (15) for allowing access to at least one craft (16), the platform being deployable from a structure to water to facilitate evacuation of the structure via the passage, wherein the passage (14) is mounted to the platform (15) such that movement of the passage relative to the platform is restricted in at least one direction (see fig. 5; passage inserted into opening).  The examiner considers the inflatable tubes of the liferaft and the opening in which the slide is inserted to be a wall which restrains the slide in a direction generally transverse to the longitudinal axis of the slide . Additionally rope loops are disclosed which restrict lifting of the passage from an upper surface of the platform (See Figure 5 and page 3, lines 20-36).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005021371 in view of GB 2291845 (disclosed by applicant).  WO 2005021371 discloses the invention set forth above including connecting means of wire rope.  GB 2291845 discloses connecting means which provide elasticity between the passage and platform/pontoon (See Page 7 lines 11-27 and Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide elastic connecting means between the platform and passage to compensate for water level/tidal fluctuations. 
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2131369. GB 2131369 discloses the invention set forth above but does not disclose the engagement member comprises a rail and recess for accommodating the rail, where the recess is rectangular or semi-circular in cross section , where the rail includes a coupling portion that is connected to the associated one of the platform and passage by a relatively narrow connector and the recess includes a chamber with a relatively narrow mouth, or where the coupling portion and chamber are substantially circular in cross section.  The additional features recited for the engagement member in claims 11-14 consist of simple construction details which an ordinary artisan could conceive to retain the position of passage relative to the platform.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the construction details of claims 11-14 for retaining the relative position of the passage with respect to the platform to ensure evacuees safe access to the platform .
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005021371 in view of GB 2131369 (disclosed by applicant).  WO 2005021371 discloses the invention set forth above but does not explicitly disclose the passage or platform are inflatable or that the passage is inclined to the platform or structure.  GB 2131369 discloses both an inclined inflatable slide 14 and an inflatable liferaft 15.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use inflatable slides and liferafts and to incline the slide relative to either the structure or platform.  The motivation for doing so is to save space when storing the inflatable elements and inclining the slide helps control the speed of the descent and allows a horizontal offset between the structure and platform which provides a better visual observation perspective for personnel evacuating.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 9514605 A1 discloses an inflatable marine evacuation slide connected to an inflatable liferaft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY D WIEST/Primary Examiner, Art Unit 3617